                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 SEAN D. GATES,

                      Petitioner,

                     v.                           CAUSE NO.: 3:18-CV-528-JD-MGG

 WARDEN,

                     Respondent.

                                OPINION AND ORDER.

       Sean D. Gates, a prisoner without a lawyer, filed a habeas corpus petition

challenging a prison disciplinary hearing (ISP 17-12-0124) where a Disciplinary Hearing

Officer (DHO) found him guilty of unauthorized possession of property in violation of

Indiana Department of Correction offense B-215. As a result, he was sanctioned with the

loss of 30 days earned credit time.

       In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). “In reviewing a

decision for some evidence, courts are not required to conduct an examination of the

entire record, independently assess witness credibility, or weigh the evidence, but only

determine whether the prison disciplinary board’s decision to revoke good time credits

has some factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999)

(quotation marks omitted).
       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so
       long as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted). While this is not an easy standard for a prisoner to

meet, “some” evidence is not the same as “no” evidence.

       According to the conduct report:

       On 12-12-17 at approx. 12:40 p.m. I, Ofc. Rucker, was with Sgt. Redden
       shaking down cell 334 in BCH belonging to offender Gates # 983506.
       During the shakedown I found a cellphone charger inside a can of
       oatmeal. I also found a micro sd card and what appears to be green dot
       numbers inside a T.V. remote. The items were confiscated and forwarded
       to I.A.

(ECF 2-1 at 3). On December 13, 2017, Gates was provided with and signed a screening

report indicating that he was being charged with possession of an electronic device in

violation of IDOC offense B-207, and that his hearing was scheduled for December 15,

2017. (ECF 9-3 at 1.) On that form, Gates requested physical evidence as follows: “cord

and SD card belonged to keyboard.” Id. A hearing was held on December 15, 2017. The

report of disciplinary hearing form indicates that the charge was changed from

possession of an electronic device (B-207) to unauthorized possession of property (B-

215), and that Gates was found guilty. (ECF 9-4 at 1.) Gates’ comments are noted as

follows:

       The cord and the SD card was [sic] to a keyboard. I had those for years.
       When they took the keyboard, they left the cords. How is it an electronic
       device if they were left with me? It was not in oatmeal. It was laying out.
       Should be a 353.

(Id.) The DHO found that:




                                             2
         Conduct report is clear and concise for an unauthorized possession, code
         215. Evidence supports the charge. I am finding him guilty.

(Id.).

         Gates argues that he is not guilty of violating IDOC offense B-215 because he was

allowed to purchase the keyboard and SD card. (ECF 2 at 2.) At the time of Gates’

hearing, unauthorized possession of property in violation of IDOC offense B-215

included “[u]nauthorized possession, destruction, alteration, damage to, or theft of

State property or property belonging to another.” http://www.in.gov/idoc/files/02-

04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf.1 The DHO’s conclusion that Gates

violated this provision is far from persuasive. It is certainly true that a conduct report

alone can be enough to support a finding of guilt in prison disciplinary proceedings.

McPherson, 188 F.3d at 786. But the conduct report in this case is nothing more than a

conclusion. It provides no insight into why the DHO found that the property Gates

possessed belonged to the State or another individual. The plain language of offense B-

215 requires that the unauthorized property belong to the State or another. Thus, there

must be “some evidence” that the unauthorized property was not Gates’ property to

support the DHO’s determination that Gates violated IDOC offense B-215 as it was

defined at the time of Gates’ offense. There is no such evidence.2 As such, the DHO’s



         1 The respondent inappropriately relies upon the definition IDOC offense 215 found in Appendix
I of the June 4, 2018, Indiana Department of Correction Adult Disciplinary Process. (ECF 9 at 4; ECF 9-9 at
1.) Gates’ hearing took place on December 15, 2017, so the definition of IDOC offense 215 found in
Appendix I of the June 1, 2015, Indiana Department of Correction Adult Disciplinary Process applies
here.

       2 The evidence before the DHO may have supported a finding that Gates violatedError! Main

Document Only. either offense B-215 as modified in 2018, or offense C-353, which in 2017 prohibited
unauthorized possession of property, and is violated by “[a]ny unauthorized possession, alteration,


                                                     3
finding of guilt fails to satisfy the modicum of evidence required under the “some

evidence” standard required to support a conviction. McBride, 188 F.3d at 786.

       For these reasons, Sean D. Gates’ petition for writ of habeas corpus is

GRANTED. The respondent is ORDERED to file documentation by May 31, 2019,

showing that the guilty finding in ISP 17-12-0124 has been vacated and that any earned

credit time or demotion in credit class that Gates lost because of the guilty finding is

restored.

       SO ORDERED on April 30, 2019

                                                         /s/ JON E. DEGUILIO
                                                     JUDGE
                                                     UNITED STATES DISTRICT COURT




removal or relocation of personal property.” http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-
OFFENSES_6-1-2015(1).pdf. The former, however, was inapplicable to Gates, and Gates was not found
guilty of the latter.


                                                 4
